Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 31,32,34-36,38-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 31, what exact structure does “first fastening means” relate to in the specification and/or drawings. Note that Figure 5 employs the same identifying number “16” twice, so the “first fastening means” may suggest 1 pivoting element, or maybe both. The record is not clear in that respect.  Such exact structure is necessary a means plus function relates only to the actual disclosed structure and equivalents, and what exactly defines such is not expressed in the record.
(As to REMARKS:  As to the last paragraph of p. 11, the exact structure components of the first fastening means are not exactly identified in the record.  Lead lines for means 16 (Figure 5) are not contacting any structure.  Such identification is necessary for one to grasp the exact structure, so that any equivalents may also be recognized.  Paragraphs 107-117 refer to levers 23, spring elements 24, and cam 26.  A single identifying sentence in subsequent Remarks may suffice to identify, such as - - The first fastening means is X and/or Y and/or Z. - - )





Claim(s) 47 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Molitor et al 8,661,920.
Molitor et al 8,661,920 teach a system, including: piston-cylinder unit 12/8 and dispenser 1, the unit releasable mounted on the dispenser by a movement in an axial direction of the dispenser, the unit has a piston 12 and cylinder 8 that has fastening portion 5, the cylinder being releaseably mountable on the dispenser when moved in the axial direction.  The plunger has an outside situated seal (lines 60-65, col. 5).  The unit is removed as one piece per (lines 8-23, col. 14).  The plunger/seal are as much a piston as that claimed, or in the alternative, it is well known to employ plungers whose external sides provide sealing.  Pipettes dispense.

Claim(s) 47 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Remp et al 8,652,418.
As to claim 47, Remp teaches (Figure 4) an apparatus, including: piston/cylinder unit 5,7 (Figure 4a) and dispenser 14, wherein the unit has a fastening portion 6 (Figure 4a), the cylinder being releasably mounted to the dispenser.

Examiner’s Comment: Note was made that the term “dispenser” has different meanings in different claims, as the dispenser of claim 29 corresponds to structure 1,3 as shown in Figure 2, while the dispenser of claim 47 corresponds to only the structure 1.  As the two claims are read independently, and such is recognized, the different claims are individually clear.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  
/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861